277 S.W.3d 211 (2008)
In re Sheila WHARTON, Arkansas Bar No. 80206.
No. 08-95.
Supreme Court of Arkansas.
February 21, 2008.
PER CURIAM.
Upon recommendation of the Supreme Court Committee on Professional Conduct, and pursuant to Sections 14.A and B of the Procedures of the Arkansas Supreme Court Regulating Professional Conduct of the Attorneys at Law (2002), we hereby revoke the law license of Sheila Wharton, Shreveport, Louisiana, to practice law in the State of Arkansas. Ms. Wharton's name shall be removed from the registry of licensed attorneys, and she is barred and enjoined from engaging in the practice of law in this state.
It is so ordered.